
	
		I
		112th CONGRESS
		2d Session
		H. R. 5826
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Ms. Eddie Bernice Johnson of
			 Texas (for herself and Ms.
			 Edwards) introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To implement a National Water Research and Development
		  Initiative to ensure clean and reliable water for future generations, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coordinating Water Research for a
			 Clean Water Future Act of 2012.
		2.National water
			 research and development initiative
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the President shall begin to implement a National Water Research and
			 Development Initiative through the Council, the Coordination Office, and
			 appropriate Federal agencies. The Initiative shall—
				(1)establish the
			 goals, priorities, and metrics for the evaluation of Federal water research and
			 development and other activities related to water;
				(2)invest in Federal
			 research and development activities related to water to achieve the goals
			 established under the Strategic Plan; and
				(3)provide for
			 interagency coordination of Federal water research and development and other
			 activities related to water undertaken pursuant to the Initiative.
				(b)Initiative
			 activitiesThe Initiative shall carry out, at a minimum, the
			 following activities:
				(1)Conducting
			 research on how to ensure the systematic and coordinated collection of publicly
			 available data on regional and national water resources, including information
			 about the quantity, availability, and quality of ground and surface water
			 resources.
				(2)Conducting
			 research on, development of, and demonstration of technologies and practices to
			 enhance reliable water supply, water reuse, pollution prevention, water
			 quality, water use efficiency, and energy efficiency in water use.
				(3)Conducting
			 research on and development of tools and best practices to assist regional,
			 State, local, and tribal water resource managers in planning for changing and
			 future water availability, use patterns, and infrastructure impacts.
				(4)Conducting
			 research on the social, behavioral, and economic barriers to the sustainable
			 use of water resources, including public acceptance of water technologies and
			 practices and conflict resolution solutions for competing water resource
			 management requirements.
				(5)Conducting
			 research to enhance the understanding of water-related ecosystems, ecosystem
			 services, and the impact on water resources of invasive species, chemical
			 contaminants, natural disasters, long-term ice coverage, and changing water
			 levels.
				(6)Analyzing the
			 energy required to provide reliable water supplies and the water required to
			 provide reliable energy supplies.
				(7)Providing guidance
			 to minority serving institutions on funding opportunities to perform research
			 as part of the Initiative.
				(c)Program
			 managementThe Council shall oversee the planning, management,
			 and coordination of the Initiative. The Council, itself or through an
			 appropriate subgroup it designates or establishes, shall—
				(1)establish goals
			 and priorities for the Initiative based on national needs;
				(2)coordinate all
			 Federal research, development, demonstration, data collection and
			 dissemination, education, and technology development and transfer activities
			 pertaining to water;
				(3)coordinate the
			 activities of the Initiative with the water-related research and development
			 activities of the United States Global Change Research Program;
				(4)develop the Annual
			 Report under subsection (d);
				(5)develop the
			 Strategic Plan under section 5; and
				(6)through the
			 Coordination Office, provide for public input and outreach to be integrated
			 into the Initiative, including the convening of workshops.
				(d)Annual national
			 water research report
				(1)In
			 generalThe Council shall submit the Annual National Water
			 Research Report to Congress at the time of the President’s budget submission
			 for each fiscal year. The Council shall consider and utilize information from
			 regional, State, local, and tribal governments and other stakeholders in the
			 development of the Annual Report.
				(2)Specific
			 requirementsThe Annual Report shall include—
					(A)for each Federal
			 agency that participates in the Initiative—
						(i)the
			 Initiative budget for the current fiscal year; and
						(ii)the
			 proposed coordinated Initiative budget for the next fiscal year;
						(B)an analysis of the
			 progress, and indicators used to measure such progress, made toward achieving
			 the goals and priorities established for the Initiative in the Strategic Plan;
			 and
					(C)an analysis of the
			 extent to which the Initiative has incorporated the recommendations of the
			 Advisory Committee and the public.
					3.Program
			 coordination
			(a)EstablishmentThe
			 President shall establish a National Water Research Coordination Office with a
			 Director and full-time staff.
			(b)FunctionsThe
			 Coordination Office shall—
				(1)provide technical
			 and administrative support to—
					(A)the Council,
			 including support needed for the development of the Strategic Plan and the
			 Annual Report; and
					(B)the Advisory
			 Committee;
					(2)serve as the
			 primary point of contact on Federal water research and development activities
			 for regional, State, local, and tribal government agencies, organizations,
			 academia, industry, public-private collaborations, commercial end users, and
			 others to exchange information related to the Initiative;
				(3)conduct public
			 outreach, including the dissemination of findings of research based on the
			 activities conducted pursuant to the Initiative and recommendations of the
			 Advisory Committee through a publicly accessible Web site;
				(4)solicit input and
			 recommendations from a wide range of stakeholders during the development of
			 each Strategic Plan and Annual Report through the solicitation of public
			 comments and the convening of at least 1 workshop with invitees from academia,
			 industry, Federal laboratories, regional, State, local, and tribal governments,
			 and other relevant organizations and institutions; and
				(5)promote access to
			 and early application of innovations, best practices, and expertise derived
			 from Initiative activities.
				(c)Source of
			 funding
				(1)In
			 generalThe operation of the Coordination Office shall be
			 supported by funds contributed from each agency represented on the
			 Council.
				(2)SpecificationsThe
			 portion of the total budget of the Coordination Office that is provided by each
			 agency for each fiscal year shall be in the same proportion as each such
			 agency’s share of the total budget for the Initiative for the previous fiscal
			 year, as specified in the Annual Report.
				(d)ReportWithin
			 180 days after the date of enactment of this Act, the Director of the Office of
			 Science and Technology Policy shall transmit to Congress a report on the
			 funding of the Coordination Office. The report shall include—
				(1)the amount of
			 funding required to adequately fund the Coordination Office;
				(2)the adequacy of
			 existing mechanisms to fund the Coordination Office; and
				(3)the actions taken
			 by the Director to ensure stable funding of the Coordination Office.
				4.Advisory
			 committee
			(a)In
			 generalThere shall be
			 established a National Water Research Initiative Advisory Committee.
			(b)Qualifications
				(1)In
			 generalThe President shall appoint as members of the Advisory
			 Committee individuals that are—
					(A)qualified to
			 provide advice and information on water research, development, demonstrations,
			 technology development and transfer, and commercial application; and
					(B)primarily from
			 academic institutions, industry, nongovernmental institutions, and regional,
			 State, local, and tribal governments.
					(2)RecommendationsIn
			 appointing members to the Advisory Committee, the President may seek and give
			 consideration to recommendations from Congress, industry, the scientific
			 community (including the National Academy of Sciences, scientific professional
			 societies, and academia), the defense community, regional, State, local, and
			 tribal governments, and other appropriate organizations.
				(c)DutiesThe Advisory Committee shall advise the
			 President and the Council on matters relating to the Initiative, including
			 assessing the following:
				(1)Trends and
			 developments in water research and development.
				(2)Progress made in
			 implementing the Initiative.
				(3)The need to revise
			 the Initiative.
				(4)The balance among
			 the activities of the Initiative described in section 2(b), including funding
			 levels for the Federal programs developed to address the goals and priorities
			 of the Initiative.
				(5)Whether the goals
			 and priorities are enabling the Initiative to help maintain a reliable and
			 clean supply of water for the United States.
				(6)Whether the
			 Initiative is enabling an adequate workforce to help maintain a reliable and
			 clean supply of water for the United States.
				(7)The management,
			 coordination, implementation, and activities of the Initiative.
				(8)Whether the
			 concerns of regional, State, local, and tribal governments are being addressed
			 adequately by the Initiative.
				(d)Reports
				(1)In
			 generalNot less frequently than once every 3 fiscal years, the
			 Advisory Committee shall submit to the President and the Council a report on
			 its assessment under subsection (c) and its recommendations for ways to improve
			 the Initiative.
				(2)Initial
			 deadlineThe first report under this subsection shall be
			 submitted not later than 18 months after the date of enactment of this
			 Act.
				(3)Transmittal to
			 CongressThe Director of the Office of Science and Technology
			 Policy shall transmit a copy of each report under this subsection to
			 Congress.
				(e)Travel Expenses
			 of Non-Federal MembersNon-Federal members of the Advisory
			 Committee, while attending meetings of the Advisory Committee or while
			 otherwise serving at the request of the head of the Advisory Committee away
			 from their homes or regular places of business, may be allowed travel expenses,
			 including per diem in lieu of subsistence, as authorized by section 5703 of
			 title 5, United States Code, for individuals in the Government serving without
			 pay. Nothing in this subsection shall be construed to prohibit members of the
			 Advisory Committee who are officers or employees of the United States from
			 being allowed travel expenses, including per diem in lieu of subsistence, in
			 accordance with existing law.
			(f)Exemption from
			 SunsetSection 14 of the
			 Federal Advisory Committee Act shall not apply to the Advisory
			 Committee.
			5.National water
			 research and development strategic plan
			(a)In
			 generalThe Council, with the assistance of the Coordination
			 Office, shall develop, within 12 months after the date of enactment of this
			 Act, and update every 3 years thereafter, a 5-year National Water Research and
			 Development Strategic Plan to guide the activities of the Initiative described
			 under section 2(b).
			(b)GoalsThe
			 Strategic Plan shall specify near-term and long-term goals for the Initiative,
			 the anticipated timeframe for achieving the near-term goals, and the metrics to
			 be used for assessing progress toward the goals.
			(c)PrioritiesThe
			 Strategic Plan shall prioritize the research and development activities in
			 section 2(b) related to the enhancement of reliable and clean water supply
			 systems.
			(d)ContentThe
			 Strategic Plan shall describe how the Initiative will—
				(1)coordinate and
			 reduce nonbeneficial duplication of multiagency activities of the
			 Initiative;
				(2)foster the
			 transfer of research and development results into new technologies and
			 applications for the benefit of society, including through cooperation and
			 collaborations with regional, State, local, and tribal governments conducting
			 water-related research and development and other water-related
			 activities;
				(3)encourage and
			 support mechanisms for interdisciplinary research and development in water
			 availability and water quality technology;
				(4)address long-term
			 challenges of regional importance for which solutions require large-scale,
			 long-term, interdisciplinary research and development;
				(5)place emphasis on
			 innovative projects having the potential for substantial societal and
			 ecological returns on the research investment;
				(6)strengthen all
			 levels of water research, development, demonstration, technology transfer, and
			 education and training programs to ensure an adequate, well-trained workforce;
			 and
				(7)attract more women
			 and underrepresented minorities to pursue postsecondary degrees in
			 water-related research and development.
				(e)ConsiderationsIn
			 developing the Strategic Plan, the Council shall take into consideration the
			 recommendations of the—
				(1)Advisory
			 Committee; and
				(2)stakeholders whose
			 input was solicited by the Coordination Office through the public comment
			 period and the workshop convened for that purpose.
				(f)Report to
			 CongressThe Director of the Office of Science and Technology
			 Policy shall transmit to the Advisory Committee and Congress the Strategic
			 Plan.
			6.DefinitionsIn this Act:
			(1)Advisory
			 committeeThe term
			 Advisory Committee means the National Water Research Initiative
			 Advisory Committee established by section 4(a).
			(2)Annual
			 reportThe term Annual
			 Report means the Annual National Water Research Report established by
			 section 2(d).
			(3)Coordination
			 officeThe term
			 Coordination Office means the National Water Research Coordination
			 Office established by section 3(a).
			(4)CouncilThe term Council means the
			 National Science and Technology Council, or an appropriate subgroup designated
			 by the National Science and Technology Council under section 2(c).
			(5)InitiativeThe term Initiative means the
			 National Water Research and Development Initiative established by section
			 2.
			(6)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given such term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			(7)Minority serving
			 institutionsThe term
			 minority serving institutions means institutions that are eligible
			 institutions under section 371(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1067q(a)).
			(8)Strategic
			 planThe term Strategic
			 Plan means the National Water Research and Development Strategic Plan
			 established by section 5.
			
